UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1662



In Re: ANTHONY DELBERT ENNIS,

                                                              Debtor.



RICHARD ELDER,

                                                            Appellant,

          versus


ANTHONY DELBERT ENNIS,

                                                    Debtor - Appellee,

          and


NANCY L. SPENCER GRIGSBY,

                                                              Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-635-8-AW)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Richard Elder, Appellant Pro Se. John R. Garza, GARZA, REGAN &
ROSE, P.C., Rockville, Maryland, for Appellee; Nancy L. Spencer
Grigsby, Trustee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Richard Elder appeals the district court’s orders:                (1)

affirming the bankruptcy court’s orders denying Elder leave to file

certain documents; and (2) denying his motion for reconsideration.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See Elder v. Ennis, No. CA-03-635-8-AW (D. Md. Feb. 5, 2003;

Apr. 29, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED



                                      2